       Case 2:16-cr-00745-JAT Document 26 Filed 09/10/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-16-00745-001-PHX-JAT
10                 Plaintiff,                        ORDER
11   v.
12   Miguel Angel Baez-Castillo,
13                 Defendant.
14
15
           The Court has received Miguel Angel Baez-Castillo’s notice of place of
16
     imprisonment and request for a speedy trial. (Doc. 25). As there are no currently pending
17
     charges against him,
18
           IT IS ORDERED that Defendant’s motion for a speedy trial (Doc. 25) is denied.
19
           Dated this 10th day of September, 2021.
20
21
22
23
24
25
26
27
28
